Denied and Opinion Filed August 27, 2018




                                            S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-00943-CV

IN RE ALLEN M. JOHNSTON AND GREENTECH ENVIRONMENTAL, LLC, Relators

                  Original Proceeding from the 298th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-17-13481

                               MEMORANDUM OPINION
                           Before Justices Bridges, Brown, and Boatright
                                    Opinion by Justice Bridges
        In this original proceeding, relators complain of the trial court’s verbal ruling granting a

continuance of the hearing on relators’ special appearance to permit limited jurisdictional

discovery. To be entitled to mandamus relief, a relator must show both that the trial court has

clearly abused its discretion and that relator has no adequate appellate remedy. In re Prudential

Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based on the record before us,

we conclude relators have not shown they are entitled to the relief requested. Accordingly, we

deny relators’ petition for writ of mandamus. See TEX. R. APP. P. 52.8(a) (the court must deny the

petition if the court determines relator is not entitled to the relief sought).




                                                     /David L. Bridges/
                                                     DAVID L. BRIDGES
                                                     JUSTICE
180943F.P05